June 29, 2010 Dreyfus Index Funds, Inc.: -Dreyfus International Stock Index Fund -Dreyfus S&P 500 Index Fund -Dreyfus Smallcap Stock Index Fund Dreyfus Midcap Index Fund, Inc. (Collectively, the Funds) Supplement to Statement of Additional Information (the SAI) dated March 1, 2010 The following information supersedes and replaces any contrary information contained in the section of the Funds SAI entitled Management Arrangements - Portfolio Management and Management Arrangements Additional Information about the Portfolio Managers: Thomas J. Durante, Karen Q. Wong and Richard A. Brown serve as the primary portfolio managers of the Funds. Ms. Wong and Messrs. Durante and Brown are dual employees of Dreyfus and Mellon Capital, an affiliate of Dreyfus, and manage the Funds as employees of Dreyfus. Evelyn Chen, Rebecca Gao, Lynn Hutchison, Todd Rose and Marlene Walker Smith serve as additional portfolio managers of the Funds. Mses. Chen, Gao, Hutchison and Smith and Mr. Rose are dual employees of Dreyfus and Mellon Capital. Additional Information About the Portfolio Managers . The following table lists the number and types of other accounts advised by the primary portfolio managers and assets under management in those accounts as of May 31, 2010: Registered Investment Company Assets Pooled Assets Other Assets Portfolio Manager Accounts Managed Accounts Managed Accounts Managed Richard Brown 86 $28,509M 68 $52,817M 70 $31,382M Thomas Durante 86 $28,509M 68 $52,817M 70 $31,382M Karen Wong 86 $28,509M 68 $52,817M 70 $31,382M None of these accounts are subject to a performance-based advisory fee. The dollar range of Fund shares beneficially owned by each primary portfolio manager is as follows as of May 31, 2010: Portfolio Manager Fund Name Dollar Range of Fund Shares Beneficially Owned Thomas Durante Dreyfus S&P 500 Index Fund None Dreyfus Midcap Index Fund None Dreyfus Smallcap Stock Index Fund $1-$5,000 Dreyfus International Stock Index Fund None Richard Brown Dreyfus S&P 500 Index Fund None Dreyfus Midcap Index Fund None Dreyfus Smallcap Stock Index Fund None Dreyfus International Stock Index Fund None Karen Wong Dreyfus S&P 500 Index Fund None Dreyfus Midcap Index Fund None Dreyfus Smallcap Stock Index Fund None Dreyfus International Stock Index Fund None
